As the Prime Minister of
Israel, I represent a State whose creation was envisioned,
encouraged and advocated by the League of Nations 80
years ago and by the United Nations 50 years ago. That
extraordinary recognition by the international community
confirmed what the Jewish people have known and felt for
two millennia: the bond between the people of Israel and
the land of Israel is eternal, and the rebirth of the Jewish
State in the land of Israel is a historic imperative.
Religious and non-religious people alike have viewed
this rebirth as a modern miracle, the realization of the
vision of the Hebrew prophets. Yet ever since that miracle
occurred, we have all been hoping that it would be
accompanied by the fulfilment of another biblical prophesy:
“nation shall not lift up sword against nation, neither
shall they learn war any more.” (The Holy Bible,
Isaiah 2:4)
It was in fact in that spirit that the founders of Israel
stretched out the hand of peace to our neighbours in our
Declaration of Independence some 50 years ago. Now, half
a century later, as we view with pride our nation?s
extraordinary accomplishments and achievements, we are
determined to complete the circle of peace around us. No
people have suffered more from war and violence than the
Jewish people and no one wants peace more than we do. I
know that that is not a common perception of us. I,
personally, am often accused of not wanting peace. Nothing
could be further from the truth. I have been on the fields of
battle. I have seen my comrades fall. I have two small
children at home. I want a future free of war — a future of
peace, for them and for Palestinian children like them.
We want peace for us and for the Palestinian people,
whose prolonged suffering has been one of the cruel
consequences of the wars waged against us. We are willing
to make painful compromises for peace. We hope that the
Palestinians are ready to make those necessary
compromises as well. What is at stake is our life together
in a very small land, and there is no reason that we should
not be able to live together. All of us are, after all, the sons
and daughters of Abraham.
As we search for peace, we naturally encounter
crises and stalemates, frustrations and obstacles — that is
inevitable in any negotiating process. But only
negotiations can solve our problems. An outcome which
is not the result of negotiations is an invitation to
continued conflict. Negotiations accompanied by violence
and threats of violence are an invitation to failure. T h e
option of violence must therefore be totally discarded and
permanently disavowed.
Peace will be achieved only by heeding the call
made by two great leaders, the late Egyptian President
Anwar Sadat and Israel?s former Prime Minister
Menachem Begin. Twenty-one years ago they declared in
Jerusalem, “No more war. No more bloodshed”.
The Treaty they hammered out at Camp David was
a historic turning point which changed the face of our
region. It has benefited both countries and brought hope
to all of us, as has the peace with Jordan, which is a
model peace for all our neighbours. King Hussein?s
contribution to this peace, his devotion to the
advancement of our relationship and his efforts to help
the peace process with the Palestinians have been
invaluable. In the name of the people of Israel and, I am
sure, on behalf of all the peoples and Governments
represented in the Assembly, I want to send King Hussein
our most heartfelt wishes for a quick and complete
recovery.
I believe we can achieve a successful peace
agreement with the Palestinians as well. But for that
peace to endure, it must be based on two principles. The
first is security. A peace that cannot be defended will not
last. That is the central lesson of the twentieth century.
None of us can afford to forget this lesson, least of all the
Jewish people. As the Prime Minister of the one Jewish
State, I must ensure Israel?s ability to defend itself,
regardless of criticism and misunderstanding by those
who do not share this responsibility.
The second principle of a durable peace is
reciprocity. Only agreements honoured by both sides can
be successful. The agreement between Israel and the
Palestinians is at bottom based on a simple equation: the
Palestinians receive jurisdiction in the territory in which
they live, and in return they prevent terrorist attacks
against Israel from those territories. Israel has been
fulfilling its part of this agreement: 100 per cent of the
Palestinians in the Gaza district and 98 per cent of the
Palestinians in Judean Samaria, known as the West Bank,
are now living under Palestinian rule. They enjoy the
13


attributes of self-government: they have their own flag,
their own executive, legislative and judiciary bodies and
their own police force.
It can no longer be claimed by anyone that Israel is
occupying the Palestinians. We do not govern their lives.
But we cannot accept a situation in which they will threaten
our lives, and that is of paramount concern to us as we
approach further redeployment.
The territory we are negotiating about is virtually
uninhabited by Palestinians — there are only a few
thousand Bedouins there who roam about. Yet this land is
the canvas on which thousands of years of Jewish history
have been etched. And it has powerful implications for our
security. We should remember that at its widest point Israel
is all of 50 miles wide, and should it cede all of the West
Bank, as some so cavalierly tell us to do, that distance
would be reduced to the distance between this building and
La Guardia airport. How many Governments and leaders
would put their nations at such risk? None. Yet we are
prepared to undertake careful, controlled and calculated
risks for peace. Nevertheless, to part with one square inch
of this land is agonizing for us, and for me personally.
Every stone and every hill and valley that I have walked —
I know them intimately, as do my people — resonates with
our forefathers? footsteps, from the cradle of Jewish
civilization through the biblical kings and prophets and the
sages, scholars and poets of Israel, down to our own time.
Yet in the spirit of compromise and reconciliation we
have agreed to transfer to Palestinian jurisdiction some of
this hallowed land, provided that the principles of security
and reciprocity are kept. This means that Israel would retain
the ability to defend itself, and that the Palestinians would
fulfil their commitments, first and foremost to shun
violence and fight terrorism.
Under the Oslo and Hebron agreements, which I
signed, the Palestinian Authority and Chairman Arafat
agreed to dismantle the terrorist infrastructure and arrest
and prosecute terrorist operatives. They agreed to collect
and dispose of illegal weapons, imprison and hand over
wanted murderers and reduce the Palestinian police to the
numbers prescribed in the Oslo agreements. That has not
been done to date. They also agreed to cease the vicious
daily propaganda on official Palestinian television; there are
Sesame Street programmes which exhort five-year olds to
become suicide warriors. This, I am afraid, is education for
war, not for peace. And they agreed that they must
complete the annulment of the Palestinian Charter, which
can only be done by the Palestinian National Council. That
Charter is still on the books and still on the Internet — if
representatives turn it on they can find it. It still calls for
Israel?s destruction thorough armed struggle, which is a
euphemism for terrorism. So I say today to our
Palestinian partners “Choose peace. Fight for peace. You
cannot talk peace and tolerate terrorism”.
Of course, terrorism endangers our peace, but it is
also a global cancer. Many leaders today understand this,
as President Clinton made abundantly clear from this very
podium a few days ago. But what makes the terrorism
rooted in the Middle East so pernicious and so dangerous
is that the terrorists invoke a distorted, twisted and fanatic
interpretation of Islam, which is very distant from
enlightened Islam. We have no quarrel with Islam. It is
one of the world?s great religions, and we have
admiration and respect for its institutions and its
teachings. But fanatic Islamist terrorism is religion
betrayed, and it not only threatens us but undermines
Arab Governments and societies. It endangers the peace
of the world.
For terrorism to be defeated, terrorists must be
punished and deterred, and the climate of support they
enjoy in various lands must disappear. That is the only
way that terrorism will decline and its growth be arrested
and that it will ultimately be rooted out from our lives.
The elimination of terrorism will undoubtedly lead
to prosperity in our region. We envision a market-based
regional economy between Israel, Jordan and the
Palestinian Authority. As I speak we are lifting the
barriers to trade, eliminating red tape and promoting joint
business ventures between the parties. Trade between
Israel and the Palestinians has shot up enormously in the
last two years because our policy is a liberal policy. If
things are better for them economically, things are better
for us. I should like to give an example relating to the
transfer of value added tax (VAT) from Palestinian
workers working in Israel, whose numbers have grown
enormously in the last two years. Three years ago we
transferred about 700 million shekels to the Palestinian
Authority from the work of Palestinian workers in Israel.
This year that figure will reach 2 billion shekels. That is
almost a threefold increase in three years. Representatives
do not know that; none of them knows that we have
dramatically improved the Palestinian economy because
we believe that life better for them is life better for us.
The absence of violence will enable all of us,
Palestinians, Jordanians, Egyptians and Israelis, and, I
may add, Syrians and Lebanese — this is not a far-
14


fetched dream; it is certainly one that I have — to reach a
standard of living and quality of life now considered
unimaginable. Once we complete the current talks we will
begin negotiations for the final settlement — a final
settlement of peace with the Palestinian Authority.
I urged starting these negotiations a year ago, but I
regret to say that my offer was turned down. This phase is
long overdue. But as the late Yitzhak Rabin noted, no dates
in the Oslo accords are sacrosanct. No target date in them
was met on schedule. This failure to meet deadlines did not
put an end to the agreement. The Oslo accords are not
about meeting deadlines. Their essential purpose is to reach
a peace agreement through negotiations.
An arbitrary, unilateral declaration of a Palestinian
State, in disregard of this basic purpose of Oslo, would
constitute a fundamental violation of the Oslo accords. It
would cause the complete collapse of the process. I strongly
urge the Palestinian Authority not to take this course. Such
actions will inevitably prompt unilateral responses on our
part, and that development would not be good for the
Palestinians, not good for Israel, and not good for peace.
We must continue to negotiate, earnestly, continuously
and tirelessly until a final peace agreement is reached. No
other way will do.
What would such a peace look like? I envision its
success would lie in ensuring the following balance: the
Palestinians should have all the powers to govern their lives
and none of the powers to threaten our lives. They will
have control of all aspects of their society, such as law,
religion and education; industry, commerce and agriculture;
tourism, health and welfare. They can prosper and flourish.
What they cannot do is endanger our existence. We have a
right to ensure that the Palestinian entity does not become
the base for hostile forces, including foreign forces. We
have a right to ensure that it does not become a base and
haven for terrorists. In some cases we are talking about a
base — in New York city terms — five blocks away, and
without the East River. We are talking about something that
is not hypothetical.
As I prepared this speech, I was informed of a
terrorist attack — another one — in Jerusalem, in a bus
station. Happily, no one was killed today. But can we be
sure? We are seeking a peace that is peaceful, that is not
violent — a peace without terror, which is the only peace
that means anything.
Nor can we accept the mortal threat of weapons such
as anti-aircraft missiles on the hills above our cities and
airfields. If any representatives were to land at Tel Aviv
airport — as many have in the past — their planes could
be endangered by the inability of Israel, in a permanent
peace settlement, to control the importation of these lethal
weapons. This is the great challenge of the permanent
status negotiations: to achieve a durable peace that will
strike a balance between Palestinian self-rule and Israeli
security. This peace can be achieved by negotiation, and
negotiation alone. There is no other way.
Negotiation for peace is what we want with Lebanon
and Syria as well. As representatives know, over six
months ago our Government announced an initiative to
implement Security Council resolution 425 (1978). In our
decision, we said that Israel was prepared to withdraw
from south Lebanon provided that one condition was met:
that there would be security arrangements to ensure the
safety of the civilian population on both sides of the
Lebanese-Israeli border.
I can report that I find myself now in the bizarre
position of offering to withdraw from an Arab country
and meeting with Arab refusal to negotiate such a
withdrawal. But I can also report that we remain hopeful.
We have not abandoned this initiative.
Peace with Syria and Lebanon will complete the
circle of peace with our immediate neighbours. But the
achievement of a lasting peace in our region requires
addressing the ominous existential dangers which still
threaten Israel beyond the immediate horizon. Both Iran
and Iraq continue their efforts to acquire non-conventional
weapons and ballistic missiles with strategic reach. Iran
has just successfully tested an intermediate-range missile.
Iraq has declared that it will no longer accept
international inspections of its non-conventional
programmes, inspections mandated by Security Council
resolutions.
These developments threaten not only Israel, but all
the nations represented in this Hall. In the hands of the
rogue regimes of the Middle East, weapons of mass
destruction may pose a greater threat to the world, and to
world peace, than anything we have known in the past. I
want to caution members about something else: to let
sweet talk by leaders of these regimes lull us into inaction
is to repeat the worst mistakes of this century. What is
required instead is concerted international action to
prevent disaster.
15


That, after all, is what this body was established to do.
And if it is to live up to its founders? expectations, it will
have to be far more adept at distinguishing between
fanatical aggressors and their intended victims. I believe
that the United Nations can help foster a climate of peace
and stability in our region by encouraging the reactivation
of the multilateral committees conceived at the Madrid
Conference. By addressing such issues as regional
economic development, arms control, the resolution of
refugee problems, water and the environment, these
committees can produce the important building blocks of
peace.
But ultimately, as in every conflict, the crucial
decisions must be made by the peoples of the Middle East
themselves. They must decide whether the region will
continue to be an arena for terrorism and war or become a
full participant in a peaceful, prosperous global economy.
Cooperation and peace can give the Middle East a leading
position in the world of the next millennium. Violence,
terrorism and war will assure stagnation and misery.
Deep in our hearts, we know which choice we want
for our children. My wife and I hope that when our two
little boys grow up, the only competition they will engage
in with Palestinian boys, and Egyptian boys, and Jordanian
and Syrian and Lebanese boys, will be on football fields
and in debating societies.
It is characteristic of the Jewish people to live in hope.
It is the name of our national anthem. It is what has made
it possible for us, despite unparalleled persecution, despite
the most horrific calamities to befall any people or any
nation, clinging to hope, to contribute as much as we have
to human progress in the past 4,000 years. And this hope is
reflected in the prayer we utter this week as we celebrate
the Jewish new year. It is a wish we extend from our
eternal capital Jerusalem, the city of peace, to all our
neighbours and to all present here today: “May the year and
its maledictions end, and a new year and its blessings
begin”. Shana tova — may you have a good year.













